Citation Nr: 1738530	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-31 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force as a jet engine mechanic from July 1963 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. §3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The current presence of current hearing loss is not in question.  A VA audio examination in March 2010 revealed normal to moderately severe (55-69 HL) sensorineural hearing loss in his right ear and normal to severe (70-89 HL) sensorineural hearing loss in his left ear.  This is also supported by an earlier April 2009 VA ENT consult.  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  Therefore, the first element is satisfied.  

Similarly, the Veteran's statements that he suffered acoustic trauma while working as a jet engine mechanic in the Air Force are consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Thus, the in-service injury element of the claim has been established. 

Regarding the nexus between the current disability and the in-service event, the final element for establishing service connection, the March 2010 VA examiner audio concluded that the disability is less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure and is more likely due to "other etiologies such as aging, hypertension, usage of potentially ototoxic medication, and occupational noise exposure," while warning against speculation as to degree allocation to each etiology.  The reasons for this opinion included that the Veteran used hearing protection in service and reported gradual hearing loss with normal hearing at separation.

In contrast, the nurse practitioner who prepared the 2009 ENT note wrote that the Veteran's bilateral sensorineural hearing loss is "most likely [related to] noise exposure."

Thus, there are conflicting medical opinions as to whether the Veteran's hearing loss is related to his in-service noise exposure.  Each opinion contains flaws.  One of the bases for the VA examiner's opinion was that the Veteran used hearing protection in service.  However, as the Veteran explained in his October 2013 substantive appeal (VA Form 9), the hearing "protection" was negligible, given that it was just a small ear plug and there was significant noise from jet engines.  The fact that the March 2010 VA examiner's rationale rested in part on an inaccurate factual premise reduces the probative value of this opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The opinion of the nurse practitioner who prepared the 2009 ENT note is also flawed in that the conclusion that hearing loss was most likely due to in-service noise exposure was not accompanied by a detailed rationale.  However, the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," does not render the opinion inadequate. Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Moreover, medical reports must be read as a whole and in the context of the evidence of record.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Here, the nurse practitioner noted earlier in the ENT note that the Veteran had progressively worse hearing loss bilaterally for years and had been exposed to noise in the military while working on jet engines.  Thus, reading the opinion as a while and in the context of the evidence of record, she reasoned that the nature of the noise exposure and the length of time during which he had noticed hearing loss were indicative of a relationship between his current hearing loss and the in-service noise exposure.

As there are two flawed medical opinions, each of some probative weight, on the question of whether there is a nexus between the Veteran's bilateral hearing loss and his in-service noise exposure, the evidence is approximately evenly balanced on this dispositive issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

2.  Tinnitus

As to the Veteran's tinnitus, many of the same facts apply.  The Court has held that "ringing in the ears is capable of lay observation."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In the same March 2010 VA examination, the Veteran reported having constant bilateral tinnitus and a diagnosis followed in a subsequent November 2011 VA examination.  Similarly, as evidenced above, the Veteran's acoustic trauma is presumed, thus satisfying the first two elements for service connection.  

VA has recognized that the onset of tinnitus may not be immediate and can be triggered months or even years after the underlying cause occurred.  See VA Training Letter 10-02 (March 18, 2010).  All training letters have been rescinded and their summaries incorporated into VA's Adjudication Manual.  

According to the Veteran, he first began complaining of moderate buzzing in his ears two to three years after he got out of the service and the tinnitus is constant.  Medical evidence from the Gainesville VA Medical Center Healthcare Systems, dated from December 2002 through February 2010, also show the Veteran reporting complaints of tinnitus.

In contrast, the March 2010 VA examiner posited that because the Veteran reported his onset of tinnitus more than a year after separation, it is less likely as not caused by noise exposure and more likely due to other etiologies.  However, one basis for the examiner's conclusion was language from the Noise Manual (Fifth edition, edited by Berger et al., AIHA Press 2000, p.125) stating "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  Considering the Board has already found hearing loss to be service connected, this reduces the probative weight of this opinion.  Moreover, the examiner also noted the Veteran's use of hearing protection in service, which, as the indicated above, was inaccurate in that the Veteran offered competent and credible testimony that he wore only small ear plugs and this did not constitute hearing protection.  This further reduces the probative weight of the March 2010 VA examiner's opinion. Reonal, 5 Vet. App. at 461.

The above reflects that the evidence is approximately evenly balanced on this dispositive issue.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 









ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


